Case 1'16-cr-00640-B|\/|C Document 692 Filed 05/06/19 Page 1 of 1 Page|D #: 9706

UNITED STATES DISTRIC'I` COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

ORDER OF DETENTION

- against - : 16cr00640 (BMC)

Mark Nordlicht
Defendant.

 

COGAN, District Judge:

lt is hereby ORDERED the defendant be remanded into custody of the United States Marshal
Service following a Detention Hearing held on May 6, 2019.

 

SO ORDERED.
.z" j 1 y
, """;5?*~ l
CU'.S:D:"J. ‘/‘
Dated: Brooklyn, New York , “

May 6, 2019

